Oldham, J., delivered the opinion of the court. This was an action of debt instituted in the circuit court of Wash--ington county. The declaration claims three thousand dollars, and contains two counts for fifteen hundred dollars each. The defendants pleaded nil debet, “that they did not owe the said sum of money above demanded or any part thereof.” To this plea the plaintiff" demurred, and the court sustained the demurrer, and a jury having found the other issue made up by the pleadings for the plaintiff,, judgment was rendered accordingly, and to reverse that judgment• the defendants below prosecute their writ of error to this court. The plea of nil debet is not only substantially good, but is tech--nically formal. There are not several sums demanded by the declaration, as is supposed by the demurrer, but only a single sum of three-thousand dollars, and each count of the declaration is for a parcel of that sum, and the two counts make up the aggregate of the sum demanded. The plea denies the indebtedness of the defendants below in the sum of money demanded or any part thereof, and is a complete answer to the whole declaration. The circuit court improperly sustained the demurrer, for which reason the judgment must be reversed.